

114 S1914 IS: Commonsense Permitting for Job Creation Act of 2015
U.S. Senate
2015-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1914IN THE SENATE OF THE UNITED STATESJuly 30, 2015Mr. Kaine (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act with respect to the guidelines for specification
			 of certain disposal sites for dredged or fill material.
	
 1.Short titleThis Act may be cited as the Commonsense Permitting for Job Creation Act of 2015. 2.Guidelines for specification of certain disposal sitesSection 404(b) of the Federal Water Pollution Control Act (33 U.S.C. 1344(b)) is amended—
 (1)by striking (b) Subject to subsection (c) of this section and insert the following:  (b)Specification for disposal sites (1)In generalSubject to subsection (c);
 (2)by striking the Secretary (1) through and inserting the following: “the Secretary—  (A)through;
 (3)by striking section 403(c), and (2) in any case where such guidelines under clause (1) alone and inserting the following: “section 403(c); and  (B)in any case in which guidelines under subparagraph (A) alone; and
 (4)by adding at the end the following:  (2)LimitationGuidelines under paragraph (1) may not prohibit the specification of a site due to the lack of a final site plan resulting from the lack of an identified end user or industry or industrial classification for the site when determining whether there is a practicable alternative to a proposed discharge that would result in less adverse impact on the aquatic ecosystem..